Title: From George Washington to Lafayette, 15 February 1785
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de

 

My Dr Marqs
Mt Vernon 15th Feby 1785.

I have had the pleasure to receive your affectionate letter of the 21st of December—dated on board the Nymph Frigate in the harbour of New York; & felt all that man could feel from the flattering expression of it.
My last to you, if I recollect right, was dispatched from Annapolis; whither I went at the request of this State to settle a plan (to be mutually adopted by the Legislatures of both States) for improving and extending the navigation of the river Potomac as far as it should be found practicable, & for opening a road of communication therefrom, to the nearest navigable water to the westward. In both, I happily succeeded. The Bill, of which I send you a copy, was prepared at that time, & has since passed both Assemblies in the usual forms, & must speak for itself. The roads of communication is to be undertaken on public account, at the joint & equal expence of the two States. Virginia has passed a similar Act to the one enclos’d, respecting James river, & its communication with the waters of the Great Kanhawa, & have authorized the Executive to appoint Commissioners to examine, & fix on the most convenient course for a canal from the waters of Elizabeth river, in this State, to those passing thro’ the State of No. Carolina; & report their proceedings therein, with an estimate of the expence necessary for opening such Canal, to the next General Assembly.
Hence my dear Marquis you will perceive that the exertions which you found, & left me engag’d in, to impress my Country men with the advantages of extending the inland navigation of our rivers, & opening free & easy communications with the Western Territory (thereby binding them to us by interest, the only knot which will hold) has not been employ’d in vain. The Assembly of this State have accompanied these Acts with another—very flattering one for me—but which has been productive of infinitely more embarrassment than pleasure. This Act directs the Treasurer of the State to subscribe fifty shares in each of the navigations, Potomac & James, for my use & benefit, which it declares is to be vested in me & my heirs forever: generous as this Act is, the reasons assigned for it, with the flattering, yet delicate expression thereof, renders it more valuable than the grant itself—& this it is which perplexes me. It is not

my wish, nor is it my intention, to accept this gratuitous gift; but how to decline it without appearing to slight the favors of my Country—committing an act of disrespect to the Legislature—or having motives of pride, or an ostentatious display of disinterestedness ascribed to me, I am at a loss: but will endeavour to hit upon some expedient before the next session, to avoid these imputations. This was the closing Act of the last, without my having the most distant suspicion that such a matter was in contemplation; nor did I ever hear of it until it had passed, & the Assembly had adjourned.
With what readiness the subscription Books will fill, is not in my power at this early stage of the business, to inform you; in general, the friends to the measure are sanguine; but among those good wishes are more at command, than money—consequently it is not only uncertain of whom the company may consist, but (as its existence depends upon contingencies) whether there will be one or not. therefore at this moment we are all in the dark respecting this & other matters—one thing however is certain, namely, if a company should be established & the work is undertaken, a skilful Engineer, or rather a person of practical knowledge, will be wanted to direct & superintend it. I should be glad therefore my Dr Sir if you would bear this matter in your mind—that if the company when formed should be disposed to obtain one from Europe, & should prefer France, proper characters may be applied to, without loss of time. You will readily perceive My Dr Marqs that this is more a private intimation of mine, than an authorised request, consequently how improper it would be to raise the expectation of any Gentleman to the employment, without being able to give him the appointment. If a company should be formed, it will be composed, no dout of many men, & these of many minds; & whilst myself & others may be disposed to go to France for an Engineer, the majority may incline to send to England for one, on account of the langu[a]ge, & from an opinion that there is greater similarity between the inland navigation of that Kingdom & the improvments which are intended here, than prevails between any in France & them; whilst others again may turn their Eyes towards Holland. The nature of our work, as far as I have been able to form an opinion of it, will be first, at the principal falls of the river to let Vessels down by means of Locks—or, if Rumsey’s

plan should succeed, by regular or gradual slopes—in either case, the bad effect of Ice & drift wood in floods, are to be guarded against—2d As the Canals at these places will pass thro’ rocky ground, to be able to remove these with skill & facility, & to secure the Canals when made. 3dly—in other parts of the river, the water will require to be deepened, & in these places the bottom generally is either rock under water, or loose stone of different sizes; for it rarely happens that Sand or Mud is to be found in any of the shallow parts of the river. I mention these things because it is not the Man who may be best skilled in Dikes: who knows best how to conduct water upon a level—or who can carry it thro’ hills or over Mountains, that would be most useful to us.
We have had a mild winter hitherto, & nothing new that I recollect, in the course of it; for I believe Congress had determined before you left the country, to fix their permanent seat in the vicinity of Trenton; & their temporary one at New York. The little Sprig at Annapolis, to whose nod so many lofty trees of the forest had bowed, has yielded the Sceptre: thursday last placed it at the feet of Mr M: who perhaps may wield it with as much despotism as she did.
If I recollect right, I told you when here, that I had made one or two attempts to procure a good Jack Ass from Spain, to breed from. Colo. Hooe, or rather Mr Harrison, was one of the Channels thro’ which I expected to be supplied; but a day or two ago the former furnished me with the enclosed extract from the latter. As it is not convenient for me to pay such a price, I have desired Colo. Hooe to countermand the order—& the same causes induce me to pray, that if these are the prices of a good Jack (& no other I would have)—that you would decline executing the commission I gave you of a similar kind.
I will use my best endeavours to procure the seeds (from Kentuckey) which are contained in your list; but as the distance at which I live from that country is great, & frequent miscarriages of them may happen, you must prepare yourself for delay.
I will write as you desire, to Cary the late printer of the Volunteer Journal in Ireland. Bushrod Washington, sensible of your polite invitation, but unable to avail himself of it, wrote you a letter of grateful acknowledgments & thanks; which letter

I sent under cover to the President of Congress with a request to deliver it to you, but you had sailed: I presume he has since forwarded it to you.
I am possessed of the Cypher which was used by Mr Livingston whilst he was Secretary of foreign affairs; if therefore he had not different ones, I can when necessary, correspond with you in his. Every body of this family, & those who are connected with it, join in the most sincere & affectionate wishes for you & yours, with the most affectionate of your friends

G: Washington


P.S. If it should so happen that the subscriptions for opening the navigations of the rivers Potomac & James should not (from the want of money here) fill in the time required by the Acts, do you think that there are persons of your acquaintance in France who might incline to become adventurers in it? I give it as my decided opinion to you that both are practicable beyond all manner of doubt; & that men who can afford to lay a little while out of their money, are laying the foundation of the greatest returns of any speculation I know of in the world.

